Lewis, P. J.,
delivered the opinion of the court on a motion for a rehearing.
It is not questioned that when a tenant holds over after the expiration of his term he may be held by the landlord to a continuing-responsibility according to the terms of the former lease; nor that, under such circumstances, in the absence of any agreement or stipulation, the law will presume the tenancy to continue according to the terms of the contract which has expired; nor that, if the landlord has given notice to the tenant, before the expiration of the term,- that if he shall hold over he will be chargeable at a higher rate, and the tenant makes no response, but holds over, his silence will imply an asseofrto the terms proposed by the landlord, and he will be bound accordingly. These propositions cover all that is decided in Hunt v. Bailey, 39 Mo. 257, which is cited in support of this motion as “ a controlling decision to which the attention of the court has *383not been directed.” But, unfortunately for the plaintiff’s claim, neither the propositions nor the decision, as we understand them, have any application to the present case. All the decisions referred to in this connection, in the able argument of plaintiff’s counsel, are founded upon the continuing relation of landlord and tenant after the expiration of the term, by expressed or implied agreement of the parties ; arising either upon distinct and settled terms to that effect, or upon the exercise of an option, existing in one party or the other, to proceed and declare upon that continuing relation.
The fundamental error in the argument before us lies in the assumption that the defendants had an option to surrender the premises or to hold them at the increased rent, with the deduction that their holding over was such an exercise of the option as entitled them to be treated still as tenants after the expiration of the lease. But where, in this record, do we find such an option in the defendants? Certainly not on the face of the lease; for there it is expressly stipulated that the lessees shall surrender the premises at the expiration of the term. It will not be denied that under this stipulation the landlord could have ousted the tenants on any day after the end of the lease. How, then, could there be an option in one party to stay or not to stay, when the other party might compel him to leave? In some of the cases cited, an option was created in the tenant by express proposal from the landlord, who thus waived his right to eject, upon terms which were accepted by the tenant. In others, the landlord’s consent, express or implied, to the continued occupancy introduced the element of agreement, which is always essential to the relation of landlord and tenant; and so, the only question before the court was as to the constituents of the agreement, and how far they were to be discovered in the terms of the original lease. In every one of the cases cited to show that the present plaintiff might treat the defendants as his contin*384uing tenants, the element of agreement, actual or presumed, is visible as the foundation upon which the proposition must rest. But in the present case this element nowhere appears upon the record. On the contrary, the [letition declares that the defendants “ did not, though requested to do so by the plaintiff, surrender the said premises to the said plaintiff at the expiration of the said term ; but, on the contrary thereof, did withhold from said plaintiff the possession of said premises; * * * and plaintiff says that for withholding from said plaintiff the possession of said premises * '* * the defendants are liable to pay him,” etc. Thus, the petition distinctly shows that the occupancy was against the plaintiff’s consent, and was, therefore, not the occupancy of a tenant, but that of a trespasser. It shows, moreover, as plainly as words can put it, that the plaintiff sues, not in the capacity of a landlord who seeks to recover for rent in arrear, but in the capacity of a covenantee who has been damaged by the defendant’s breach of covenant in refusing to surrender property at the stipulated time. The petition in the first suit is even more explicit. It says that the' defendants “did not surrender said premises to the said plaintiff at the expiration of said term ; but, on the contrary thereof, did hold on to the same thereafter, and during the whole month of January, 1879, against the will of the said plaintiff to the said defendants declared. Whereby the said defendants broke their said covenant, and became liable to pay to the plaintiff,” etc. Here the alleged breach is not the failure to pay rent. The liability to pay is stated as a result only of the breach previously declared. In a suit for rent in arrear, the failure to pay is always set forth as in itself the breach of the covenant or agreed stipulation. But in both these petitions the breach declared upon is a totally different act or omission, and the money claim which follows is a mere statement of the consequential liability in damages to an equal amount. The plaintiff waives his right to sue as a landlord *385pursuing Ms delinquent tenants ; and having once sued and recovered for the breach of a single and specific covenant, he cannot, according to the authorities, now sue for a subsequent breach of the same covenant. He might have declared, in the first instance and in the second, upon an implied permissive occupancy after the term, conditioned upon the payment of double rent, according to the lease. But this he has not done. He distinctly denies any such permissive occupancy, and alleges a wrongful possession which is inconsistent with the relation of landlord and tenant.
The motion for a rehearing is overruled.
Judge Hayden concurs ; Judge Bakewell is absent.